DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Double patenting was considered by the claims are not reciting the same limitations therefore Double Patenting does not applyn to application 16/119,885 now  US Patent  10,294,067. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 4-6 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Ray 6,286,815.
Ray discloses the claimed invention as recited in the claims and shown below:
1.    A drill powered wire puller 322, comprising: a center plate 140;

a cradle plate 440 ;

a support 488, including a receiver 328; a housing;420 and a capstan 410.


4.    The drill powered wire puller of claim 1, wherein the support is coupled with the left side of the center plate and extends laterally away from the center plate. This limitation is met because the two are connected and the geometry of the tool has not be established with respect to all the parts this relationship it true with respect to the two parts 488 support and 140 center plate

5.    The drill powered wire puller of claim 1, wherein the capstan is coupled with the left side of the support and extends laterally away from the support. See Fig.5 depending on how and what side you look at this limitation is covered

6.    The drill powered wire puller of claim 1, wherein the receiver is coupled with a lower surface of the support. The limitation is met because the parts are all interconnected. See Figs. 1&4

Allowable Subject Matter
Claims 2-3 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The 892 form discloses prior art being made of record.
Us patent 6431524 Weber discloses the which recites a capstan but no drill.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499.  The examiner can normally be reached on M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 2, 2021